Citation Nr: 1710976	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating for status-post anterior and posterior lumbar fusion with residuals higher than 10 percent disabling prior to July 9, 2010, and 20 percent disabling therafter, to include a separate compensable rating for neurological impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Reno, Nevada.  In that decision, the RO granted service connection for status-post anterior and posterior lumbar fusion with residuals and assigned an initial 10 percent disability rating, effective November 13, 2004; a temporary 100 percent disability rating, effective January 19, 2006; and a 10 percent disability rating, from May 1, 2006.  The Veteran timely appealed the March 2010 rating decision and perfected his appeal.

In a May 2011 rating decision, the RO increased the disability rating for the service-connected lumbar spine disability to 20 percent, effective July 9, 2010.  This created a staged rating, as indicated on the title page.  Moreover, the Veteran has not withdrawn his appeal for higher ratings before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the claims file, and determined that additional development is warranted.

In August 2014 the Board remanded the claim to the AOJ for a new VA examination to consider whether the Veteran has a neurological impairment associated with his service-connected lumbar spine disability.

The Veteran was afforded a new VA examination in October 2014.  The examination report found that the Veteran did not have a related neurological impairment because he did not report neurological symptoms.  However, the October 2014 examiner did not reconcile the prior July 2010 VA examination report that documented the Veteran's complaints of radiating pain to the lower extremities.  The report noted decreased sensory perception along the Veteran's left medial calf, foot, and great toe.

In February 2015 correspondence, the Veteran reiterated his complaints of nerve damage in his legs and feet, to include numbness and shooting pain, associated with his service-connected lumbar spine disability.  

Based on the foregoing, the Board finds that the most recent October 2014 VA examination report is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted to provide the Veteran a new VA examination to fully consider his claims of an associated neurological impairment and to determine the present level of disability.  In addition the VA examination report should be in accordance with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016) (finding that adequate VA examinations on joint testing should include testing for pain on active motion, passive motion, weight-bearing, and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint). 

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, which have not already been associated with the claims file. 

2. After the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, the AOJ should schedule the Veteran for a new VA examination to determine the current severity of his service-connected lumbar spine disorder.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected lumbar spine disorder and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

The examination report should also indicate whether there is any neurological impairment related to the service-connected lumbar spine disorder.  In making this finding, the examiner should consider all prior VA examination reports (July 2010 and October 2014 VA examination reports), and the Veteran's complaints of symptoms documented in February 2015 correspondence.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

3. If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


